Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is dated made effective as
of March 18, 2013 (“Effective Date”), by and between Mobile Mini, Inc., a
Delaware corporation (“Company”), and Erik Olsson (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).

WHEREAS, Company desires to retain the services of Executive as President and
Chief Executive Officer and to appoint Executive as a member of the Company’s
Board of Directors;

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by Company and to address certain
matters related to Executive’s employment with Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

1. Employment. Company hereby employs Executive, and Executive hereby accepts
such employment commencing on the Effective Date, upon the terms and conditions
set forth herein.

2. Duties.

2.1 Position. Executive is employed as the President and Chief Executive Officer
of the Company (the “Position”), and shall have the duties and responsibilities
as may be reasonably assigned from time to time by Company’s Board of Directors
(the “Board”). Executive shall perform faithfully and diligently all those
duties assigned to Executive.

2.2 Standard of Conduct/Full-time. During the term of this Agreement, Executive
will act loyally and in good faith to discharge the duties of the Position, and
will abide by all policies and decisions made by Company, as well as all
applicable laws, regulations or ordinances. Executive will act solely on behalf
of Company at all times. Executive shall devote his full business time and
efforts to the performance of his duties for Company. Notwithstanding the
foregoing, Executive may serve as a member of the board of directors of one or
more for-profit or charitable organizations, provided that such services do not
materially interfere with Executive’s performance of his duties and
responsibilities to the Company.

2.3 Work Location. Executive’s principal place of work shall be located at the
Company’s executive office in Tempe, Arizona, or such other location as the
parties may agree upon from time to time (the “Primary Work Location”).

3. Recoupment. Bonus, and other incentive and equity compensation paid or
provided to Executive, whether pursuant to this Agreement or otherwise, shall be
subject to the terms and conditions of such policy of recoupment of compensation
as shall be adopted from time to time by the Board or its Compensation Committee
as it deems necessary to comply with the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (providing for
recovery of erroneously awarded compensation), Section 304 of the Sarbanes-Oxley
Act of 2002 (providing for forfeiture of certain bonuses and profits), and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission and applicable listing standards of a national securities exchange
adopted in accordance with any such Act (the “Recoupment Policy”). The terms and
conditions of the Recoupment Policy, including any changes to the Recoupment
Policy put in place after the date of this Agreement, are hereby incorporated by
reference into this Agreement.



--------------------------------------------------------------------------------

4. Term. This Agreement shall be effective for a term commencing on the date
hereof and, subject to termination under Section 8, expiring on December 31,
2015 (the “Employment Period”). Notwithstanding the previous sentence, this
Agreement, the Employment Period and the employment of the Executive hereunder
shall be automatically extended for successive one year periods upon the terms
and conditions set forth herein, with the first such automatic extension
occurring on December 31, 2015, and on each December 31st thereafter, unless
either party to this Agreement gives the other party written notice (in
accordance with Section 18) within the ninety (90) day period prior to
December 31, 2015(or the relevant December 31st thereafter, as applicable) of
such party’s intention that the Employment Period shall expire at the close of
business on the last day of the then current Employment Period, whereupon,
unless earlier terminated in accordance with the provisions of this Agreement,
the Employment Period shall expire and this Agreement shall cease to have any
further force or effect in respect of any period thereafter. For purposes of
this Agreement, any reference to the “term” of this Agreement shall include the
original term and any extension thereof.

5. Compensation.

5.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a salary at the annual rate of
one million dollars ($1,000,000) per year (the “Base Salary”), payable in equal
monthly installments and in accordance with the normal payroll practices of
Company, less required deductions for state and federal withholding tax, social
security and all other employment taxes and authorized payroll deductions.

5.2 Equity. As an inducement to execute this Agreement and join the Company as
its Chief Executive Officer, on the Effective Date, he shall receive the
Restricted Stock grant specified in subsection (a) of this Section 5.2 and the
Stock Options specified in subsection (b) of this Section 5.2. In addition,
during the Term, Executive shall receive an annual award of restricted shares of
Company common stock with a grant date value of $1,500,000 under the terms of
the Company’s 2006 Equity Incentive Plan, or any successor thereto, as
determined by the Board or its Compensation Committee in its sole discretion.

(a) Restricted Stock. Executive shall be granted an award of restricted shares
of Company common stock with a value of $1,500,000 as of the date of the
execution of this Agreement (the “Restricted Stock”), with the number of shares
based on the closing price of a share of Company common stock as reported by the
Nasdaq Stock Market on the date on which Executive executes this Agreement. The
Restricted Stock shall vest as follows: (i) 50% of the shares of Restricted
Stock shall vest over a four year period in equal annual installments commencing
on the one year anniversary of the date of grant and on each one year
anniversary thereafter, subject to Executive’s continued employment through each
respective vesting date, and (ii) 50% of the shares of Restricted Stock shall
vest over a four year period commencing on the one year anniversary of the date
of grant, subject to the Company’s achievement of performance targets and
subject to Executive’s continued employment through each respective performance
period. The Restricted Stock grant shall be subject to the terms and conditions
of the award agreement attached to this Agreement as Exhibit A.

 

2



--------------------------------------------------------------------------------

(b) Stock Options. Executive shall be granted the following options: (i) an
option to purchase 1,000,000 shares of Company common stock at a price per share
equal to the closing price of a share of Company common stock as reported by the
Nasdaq Stock Market on the Effective Date; (ii) an option to purchase 500,000
shares of Company common stock at a price per share equal to 115% of the closing
price of a share of Company common stock as reported by the Nasdaq Stock Market
on the date on which Executive executes this Agreement; and (iii) an option to
purchase 500,000 shares of Company common stock at a price per share equal to
130% of the closing price of a share of Company common stock as reported by the
Nasdaq Stock Market on the date on which Executive executes this Agreement
(collectively, the “Options”). The Options set forth in subparagraphs (ii) and
(iii) immediately above shall vest over a three- (3-) year period in equal
annual installments commencing on the one year anniversary of the Effective
Date, subject to Executive’s continued employment through each respective
vesting date. The Options set forth in subparagraph (i) immediately above shall
be subject to the Company’s achievement of performance targets. The Options
shall be subject to the terms and conditions of the nonqualified stock option
documents attached to this Agreement as Exhibit B.

(c) Compliance with Securities Laws, Listing Standards. The Company shall grant
the Option specified in this Section 5.2(b) as an “inducement grant” and not
under its 2006 Equity Incentive Plan (or any other broad-based equity plan for
employees). Consequently, the Company shall take all actions required to satisfy
applicable securities laws and NASDAQ listing standards relating to such
inducement grant, including, but not limited to, registering on Form S-8 the
shares of common stock subject to such grant.

5.3 Incentive Compensation. Executive will be eligible to earn incentive
compensation subject to the achievement of incentive compensation targets
established annually by the Board or its Compensation Committee (earned
incentive compensation referred to as a “Bonus”). Executive’s target incentive
compensation for any year shall be equal to 100% of Executive’s then effective
Base Salary, although the amount of the Bonus that Executive actually earns for
any year shall be determined by the Board or its Compensation Committee in its
sole and absolute discretion, provided, however, Executive’s Bonus for any year
shall not exceed 200% of Executive’s then-effective Base Salary. Notwithstanding
the foregoing, for the calendar year ending December 31, 2013, in the event that
Executive is employed pursuant to this Agreement through December 31, 2013,
Executive shall be entitled to a Bonus equal to 100% of his Base Salary for such
year, prorated for the period of time Executive is actually employed by the
Company in 2013.

5.4 Performance and Salary Review. The Board will periodically review
Executive’s performance on no less than an annual basis. Adjustments to Base
Salary or other compensation, if any, will be made by the Board or its
Compensation Committee in its sole and absolute discretion; provided that any
such adjustment to Executive’s Base Salary or target incentive compensation
percentage shall only be upwards, and may not be reduced.

6. Customary Fringe Benefits and Facilities. Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company’s benefit plan documents.
Notwithstanding Company’s policies, Executive shall be entitled to annual paid
vacation for four weeks. Company reserves the right to change or eliminate the
fringe benefits on a prospective basis, at any time, effective upon notice to
Executive. Notwithstanding the foregoing, during the Employment Period Executive
will be provided coverage under the Company’s form of indemnification agreement
as in effect for other senior executives of the Company and, during the
Employment Period and for a period of six (6) years thereafter, shall be
provided coverage under the Company’s directors and officers liability insurance
policy.

7. Business Expenses. Executive will be reimbursed for all reasonable, out-of
pocket business expenses incurred in the performance of Executive’s duties on
behalf of Company consistent with Company policies as in effect from time to
time. To obtain reimbursement, expenses must be submitted promptly with
appropriate supporting documentation in accordance with Company’s policies. Any
reimbursement Executive is entitled to receive shall (a) be paid no later than
the last day of Executive’s tax year following the tax year in which the expense
was incurred, (b) not be affected by any other expenses that are eligible for
reimbursement in any tax year and (c) not be subject to liquidation or exchange
for another benefit.

 

3



--------------------------------------------------------------------------------

8. Termination of Executive’s Employment.

8.1 Termination for Cause. Company may terminate Executive’s employment
immediately at any time for Cause (as defined below). In the event that
Executive’s employment is terminated in accordance with this Section, Executive
shall be entitled to receive only unpaid Base Salary then in effect, prorated to
the date of Executive’s termination of employment (the “Termination Date”), any
Bonus that has been earned as a result of the prior year’s performance but is
unpaid as of the Termination Date, and any amounts to which Executive is
entitled pursuant to Section 6 and Section 7 of this Agreement (“Accrued
Rights”). Upon the effective date of such termination for Cause, all vested and
unvested equity-based awards shall immediately terminate and all other Company
obligations to Executive pursuant to this Agreement shall be automatically
terminated and completely extinguished. Executive shall not be entitled to
receive the Severance Benefits described in Section 8.2 below or under any other
plan or program of the Company.

8.2 Involuntary Termination. In the event of any Involuntary Termination,
Executive shall be entitled to receive his Accrued Rights. In addition, subject
to Section 8.6, Company shall provide Executive with the following (the
“Severance Benefits”), and all other Company obligations to Executive pursuant
to this Agreement shall be automatically terminated and completely extinguished:

(a) Cash Severance. In the event of any Involuntary Termination that occurs
other than within one year following the occurrence of a Change in Control,
subject to the requirements of Section 8.6, Executive shall receive the
continuation of his Base Salary for a period of twenty-four (24) months
following the Termination Date, paid at the same intervals as salary is paid to
active employees (except as otherwise provided in Section 19) and commencing
within the sixty- (60-) day period following the Termination Date (provided,
that if such sixty- (60-) day period straddles two taxable years of the
Executive, the payments will commence in the second taxable year). In the event
of any Involuntary Termination that occurs within one year following the
occurrence of a Change in Control, provided Executive confirms in writing to the
Company his agreement to be bound by the post-termination covenant in
Section 12.2 hereof and subject to the requirements of Section 8.6, Executive
shall receive in a single payment an amount in cash equal to two (2) times the
sum of (A) Executive’s Base Salary at the highest rate in effect at any time
within the ninety- (90-) day period ending on the date the notice of termination
is given pursuant to Section 18.2 or the Executive’s Base Salary immediately
prior to the Change in Control, if greater, and (B) the target Bonus for such
period, which aggregate amount shall be payable to Executive within the sixty-
(60-) day period following the Termination Date (provided, that if such sixty-
(60-) day period straddles two taxable years of the Executive, the payments will
commence in the second taxable year. Regardless of whether the Involuntary
Termination occurs within one year following the occurrence of a Change in
Control, Executive shall also be entitled to receive a pro-rated Bonus based on
actual results for the year in which the Termination Date occurs, such pro-rated
Bonus to be paid at the time bonuses are paid to other Company executives for
such year (except as otherwise provided in Section 19).

(b) Company Equity Awards. Executive shall not be entitled to any further
vesting of Company equity awards following the Termination Date. Any rights to
Company equity awards that vested prior to the Termination Date shall be
determined in accordance with the terms of those awards.

 

4



--------------------------------------------------------------------------------

(c) Payments for Continued Healthcare. For a period of twenty-four (24) months
following the Termination Date, Company shall pay to Executive a monthly amount
before the end each calendar month equal to difference between (i) the monthly
cost of Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) health and dental benefits for Executive (assuming that Executive
would be eligible for such coverage), less (ii) the monthly amount that the
Executive would be required to contribute for health and dental coverage if
Executive were an active employee of Company.

8.3 Termination upon Disability. Company may terminate Executive’s employment
with Company at any time following Executive’s Disability. Upon termination
following Disability, Executive shall be entitled to receive his Accrued Rights.
All other Company obligations to Executive pursuant to this Agreement shall be
automatically terminated and completely extinguished. Executive shall not be
entitled to receive the Severance Benefits described in Section 8.2 above.

8.4 Termination upon Death. Executive’s employment shall terminate automatically
upon Executive’s death. Upon termination as a result of Executive’s death,
Executive’s estate or designated beneficiaries shall be entitled to receive
Executive’s Accrued Rights. All other Company obligations to Executive pursuant
to this Agreement shall be automatically terminated and completely extinguished.
Executive shall not be entitled to receive the Severance Benefits described in
Section 8.2 above.

8.5 Voluntary Resignation by Executive. Executive may voluntarily resign from
employment with Company for any reason, at any time, on thirty (30) days’
advance written notice. In the event of Executive’s resignation which is not a
Resignation for Good Reason, Executive will be entitled to receive only his
Accrued Rights. All other Company obligations to Executive pursuant to this
Agreement shall be automatically terminated and completely extinguished.
Executive shall not be entitled to receive the Severance Benefits described in
Section 8.2 above.

8.6 Release and Forfeiture of Severance Benefits. The right of Executive to
receive or to retain Severance Benefits pursuant to Section 8.2 shall be in
consideration for, and subject to, (1) execution of and delivery to the Company
of a release of claims substantially in the form attached as Exhibit C to this
Agreement, amended as necessary to comply with applicable law (the “Release”)
and lapse of the period for revocation, if any, of the Release without the
Release having been revoked no later than 60 days after the Termination Date,
and (2) Executive’s continued compliance with the Covenants (as defined in
Sections 13 and 14 of this Agreement). In the event that Executive breaches any
of the Covenants, Company shall have the right to (a) terminate any further
provision of Severance Benefits not yet paid or provided, (b) seek reimbursement
from Executive for any and all such Severance Benefits previously paid or
provided to Executive, (c) recover from Executive all shares of stock of Company
the vesting of which, or the option to purchase, was accelerated by reason of
the Severance Benefits (or the proceeds therefrom, reduced by any exercise or
purchase price paid to acquire such shares), and (d) to immediately cancel all
Equity Awards the vesting of which was accelerated by reason of the Severance
Benefits. No Severance Benefits shall be paid until the 60th day following the
Termination Date.

 

5



--------------------------------------------------------------------------------

8.7 Definitions of Certain Terms. Certain capitalized terms not otherwise
defined by this agreement shall have the following meanings:

(a) “Cause” means (i) theft, material dishonesty in connection with Executive’s
employment, or intentional falsification of any employment or Company records;
(ii) intentional and improper disclosure of Company’s confidential or
proprietary information; (iii) Executive’s conviction (including any plea of
guilty or nolo contendere) for any criminal act that materially impairs
Executive’s ability to perform his duties for Company; (iv) willful misconduct
or breach of fiduciary duty for personal profit by Executive, (v) Executive’s
material failure to abide by Company’s code of conduct or code of ethics
policies resulting in demonstrable injury to Company or its reputation, or
(vi) a material breach of this Agreement by Executive which is not cured within
thirty (30) days of receipt by Executive of reasonably detailed written notice
from Company.

(b) “Change in Control” means, except with respect to cash Severance Benefits
payable under Section 8.2(a), any of the following events:

(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of the then
outstanding Shares of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
party thereof) maintained by (1) the Company or (2) any corporation or other
Person of which all of its voting power or its voting equity securities or
equity interest is owned, directly or indirectly, by the Company prior to such
acquisition (for purposes of this definition, a “Subsidiary”, (B) the Company or
its Subsidiaries, or (C) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined).

(ii) the individuals who, as of the date of this Agreement are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board of Directors of the Company; provided,
however, that if the election, or nomination for election by the Company’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed officer as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

6



--------------------------------------------------------------------------------

(iii) the consummation of:

(A) a merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger consolidation or reorganization of
the Company where (1) the stockholders of the Company, immediately before such
merger, consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty-one
percent (51%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the Voting Securities
of the Surviving Corporation, and (3) no Person other than (i) the Company,
(ii) any Subsidiary, or (iii) any employee benefit plan (or any trust forming a
part thereof) that, immediately prior to such merger, consolidation or
reorganization, was maintained by the Company, or any Subsidiary;

(B) a complete liquidation or dissolution of the Company; or

(C) the sale or disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur. In the event of any conflict
between this Section 8.7(b) and any agreement between Executive and the Company
relating to any outstanding award (whether now existing or hereafter entered
into), the provisions of this subsection shall prevail.

With respect to cash Severance Benefits payable under Section 8.2(a), “Change in
Control” means a Change in Control as defined in this Section 8.7(b), but only
if such event also constitutes a “change in control event” under Treasury
Regulation Section 1.409A-3(i)(5).

(c) “Disability” means a disability as defined by the group long-term disability
insurance policy maintained by Company for the benefit of its employees. In the
absence of such a policy, “Disability” means that, as a result of Executive’s
mental or physical illness, Executive is unable to perform (with or without
reasonable accommodation in accordance with the Americans with Disabilities Act)
the duties of Executive’s position pursuant to this Agreement for a continuous
period of three (3) months. A determination of Disability shall be made by a
physician satisfactory to both the Executive and the Company, which physician’s
determination as to Disability shall be made within ten (10) days of the request
therefor and shall be binding on all parties; provided, however, that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, which third physician’s determination as to Disability shall be
binding on all parties.

(d) “Involuntary Termination” means the occurrence of either (i) termination by
Company of Executive’s employment with Company for any reason other than Cause
or (ii) Executive’s Resignation for Good Reason; provided, however that
Involuntary Termination shall not include any termination of Executive’s
employment which is (x) for Cause, (y) a result of Executive’s death or
Disability, or (z) a result of Executive’s voluntary termination of employment
which is not a Resignation for Good Reason. Company may terminate Executive’s
employment with Company without Cause at any time on thirty (30) days’ advance
written notice to Executive.

 

7



--------------------------------------------------------------------------------

(e) “Resignation for Good Reason” means the voluntary resignation by Executive
from employment with Company within a period of one hundred eighty (180) days
following the initial existence, without Executive’s express written consent, of
any of the below conditions (each, a “Good Reason”). The Good Reason condition
must remain in effect for thirty (30) days after Executive’s delivery of written
notice of the existence of such condition(s) to Company and such written notice
must be given within ninety (90) days following the initial existence of such
condition(s):

(i) a material, adverse change in Executive’s authority, duties or
responsibilities, including without limitation any change in Executive’s
reporting relationship such that Executive ceases to report directly to the
Board;

(ii) a failure to pay the Executive’s Base Salary or Bonus, or any material
reduction in Executive’s Base Salary or Executive’s target Bonus percentage
opportunity (subject to applicable performance requirements with respect to the
actual amount of Bonus earned by Executive);

(iii) the relocation of Executive’s work place for Company to a location more
than thirty (30) miles from the Primary Work Location, unless the new Primary
Work Location is less than thirty (30) miles away from Executive’s home
immediately prior to the change; or

(iv) the failure of Company or any Successor to honor any material term of this
Agreement.

9. Acceleration of Vesting upon a Change in Control. In the event of a Change in
Control, provided that Executive confirms in writing to the Company that he
agrees to be bound by the post-termination covenant in Section 12.2 hereof, the
vesting of all then unvested outstanding Equity Awards granted to Executive
shall accelerate in full. This Section shall be applied to each Equity Award or
any portion thereof that remains subject to a substantial risk of forfeiture
until both (i) one or more applicable corporate financial or other business
performance goals have been satisfied and (ii) Executive’s service with Company
has continued through a specified date, and with respect to such Equity Award
neither of the conditions specified in clause (i) or clause (ii) of this
sentence has been satisfied, by accelerating in full the target number of shares
or units that would vest pursuant to such Equity Award if Executive’s employment
had not terminated and if all performance-based milestones were achieved at the
100% level by both Company and Executive. The foregoing provision is hereby
deemed to be a part of each agreement evidencing each applicable Equity Award to
which Executive is a party and to supersede any contrary provision in any such
agreement unless such agreement specifically refers to and disclaims this
Section 9 of this Agreement.

10. Golden Parachute Payments.

10.1 In the event that any of the severance payments and other benefits provided
by this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then Executive’s severance payments and benefits under this
Agreement or otherwise shall be payable either:

(a) in full, or

(b) in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of severance payments and benefits under this
Agreement or otherwise, notwithstanding that all or some portion of such
severance payments or benefits may be taxable under Section 4999 of the Code.
Any reduction in the severance payments and benefits required by this Section
will made in the following order: (i) reduction of cash payments; (ii) reduction
of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to Executive.

 

8



--------------------------------------------------------------------------------

10.2 The professional firm engaged by Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by Company is serving as accountant or auditor for the acquiring company,
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section. Company will bear all expenses with respect to the
determinations by such firm required to be made by this Section. Company and
Executive shall furnish such tax firm such information and documents as the tax
firm may reasonably request in order to make its required determination. The tax
firm will provide its calculations, together with detailed supporting
documentation, to Company and Executive as soon as practicable following its
engagement. Any good faith determinations of the tax firm made hereunder will be
final, binding and conclusive upon Company and Executive.

10.3 As a result of the uncertainty in the application of Sections 409A, 280G or
4999 of the Code at the time of the initial determination by the professional
firm described in Section 10.2, it is possible that the Internal Revenue Service
(the “IRS”) or other agency will claim that an Excise Tax greater than that
amount, if any, determined by such professional firm for the purposes of
Section 10.1 is due (the “Additional Excise Tax”). Executive will notify Company
in writing of any claim by the IRS or other agency that, if successful, would
require payment of Additional Excise Tax. Executive and Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to payments made or due to Executive. Company shall pay all
reasonable fees, expenses and penalties of Executive relating to a claim by the
IRS or other agency. In the event it is finally determined that a further
reduction would have been required under Section 10.1(b) to place Executive in a
better after-tax position, Executive shall repay Company such amount within
thirty (30) days thereof in order to effect such result.

11. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.

12. Post-Termination Non-Competition.

12.1 Consideration For Promise To Refrain From Competing. Executive agrees that
Executive’s services are special and unique, that Company’s disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive’s level of compensation and benefits are partly in
consideration of and conditioned upon Executive not competing with Company.
Executive acknowledges that such consideration is adequate for Executive’s
promises contained within this Section 12.

 

9



--------------------------------------------------------------------------------

12.2 Promise To Refrain From Competing. Executive understands Company’s need for
Executive’s promise not to compete with Company is based on the following:
(a) Company has expended, and will continue to expend, substantial time, money
and effort in developing its proprietary information; (b) Executive will in the
course of Executive’s employment develop, be personally entrusted with and
exposed to Company’s proprietary information; (c) both during and after the term
of Executive’s employment, Company will be engaged in the highly competitive
portable storage solution industry; (d) Company provides products and services
nationally and internationally; and (e) Company will suffer great loss and
irreparable harm if Executive were to enter into competition with Company.
Therefore, in exchange for the consideration described in Section 12.1 above,
Executive agrees that for the period of twenty-four (24) months following the
date Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as an owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor of
Company, which is defined to include those entities or persons in the following
business segments: rental and sale of containers, security offices, mobile
offices or other portable space solutions, or modular classrooms or any other
business that has been undertaken, or with respect to which substantial steps
towards its undertaking have been implemented, by the Company prior to the
Termination Date utilizing the Company’s products (the “Restricted Business”) or
(ii) make or hold during the Covenant Period any investment in any Restricted
Business, whether such investment be by way of loan, purchase of stock or
otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 1% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 12, the term “Company” shall mean and
include Company, any subsidiary or affiliate of Company, any successor to the
business of Company (by merger, consolidation, sale of assets or stock or
otherwise) and any other corporation or entity of which Executive may serve as a
director, officer or employee at the request of Company or any successor of
Company. Notwithstanding the foregoing, this Section 12.2 shall not be effective
on and after a Change in Control unless Executive confirms in writing to the
Company on or after such Change in Control that he agrees to be bound by this
Section 12.2 following a Change in Control. In the absence of such written
confirmation to the Company, this Section 12.2 shall be of no effect and
Executive shall not be entitled to the severance benefits under Section 8.2(a)
upon an Involuntary Termination following a Change in Control and shall not be
entitled to the equity acceleration set forth in Section 9.

12.3 Reasonableness of Restrictions. Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this Section 12 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive. Executive expressly acknowledges that
Company competes on an international basis and that the geographical scope of
these limitations is reasonable and necessary for the protection of Company’s
trade secrets and other confidential and proprietary information. Executive
further agrees that these restrictions allow Executive an adequate number and
variety of employment alternatives, based on Executive’s varied skills and
abilities. Executive represents that Executive is willing and able to obtain
other employment not prohibited by this Agreement.

12.4 Reformation if Necessary. In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this Section 12 and its subsections is unenforceable, the
restrictions under this Section and its subsections shall not be terminated but
shall be reformed and modified to the extent required to render them valid and
enforceable. Executive further agrees that the court may reform this Agreement
to extend the Covenant Period by an amount of time equal to any period in which
Executive is in breach of this covenant.

13. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which is incorporated herein by reference.

 

10



--------------------------------------------------------------------------------

14. Nonsolicitation.

14.1 Nonsolicitation of Customers or Prospects. Executive acknowledges that
information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during the term of this Agreement
and the Covenant Period, Executive will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s relationship with any of its customers or customer prospects
(defined as prospective customers who had received a written proposal from the
Company for Company products or services within the past 12 months) by
soliciting or encouraging others to solicit any of them for the purpose of
diverting or taking away business from Company.

14.2 Nonsolicitation of Company’s Employees. Executive agrees that during the
term of this Agreement and the Covenant Period, Executive will not, either
directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Company’s business by soliciting, encouraging or
attempting to hire any of Company’s then employees or causing others to solicit
or encourage any of Company’s employees to discontinue their employment with
Company. Nothing herein shall prohibit a general solicitation of employment by
Executive or others that is not targeted at Company employees.

15. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 12—14 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall, in addition to the action it is authorized to take pursuant to
Section 8.6, be entitled to seek temporary, preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting any bond or
other security.

16. Agreement to Mediate and Arbitrate. In the event a dispute arises in
connection with this Agreement, Company and Executive agree to submit the
dispute to non-binding mediation, with the mediator to be selected and
compensated by Company. In the event a resolution is not reached through
mediation, then, to the fullest extent permitted by law, Executive and Company
agree to arbitrate any controversy, claim or dispute between them arising out of
or in any way related to this Agreement, the employment relationship between
Company and Executive and any disputes upon termination of employment, including
but not limited to breach of contract, tort, discrimination, harassment,
wrongful termination, demotion, discipline, failure to accommodate, family and
medical leave, compensation or benefits claims, constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law. Claims for breach of Company’s Employee Innovations and
Proprietary Rights Agreement, workers’ compensation, unemployment insurance
benefits and Company’s right to obtain injunctive relief pursuant to Section 15
above are excluded. For the purpose of this agreement to arbitrate, references
to “Company” include all parent, subsidiary or related entities and their
employees, supervisors, officers, directors, agents, pension or benefit plans,
pension or benefit plan sponsors, fiduciaries, administrators, affiliates and
all successors and assigns of any of them, and this Agreement shall apply to
them to the extent Executive’s claims arise out of or relate to their actions on
behalf of Company.

16.1 Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations.

 

11



--------------------------------------------------------------------------------

16.2 Arbitration Procedure. The arbitration will be conducted in Maricopa
County, Arizona, by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”), available at
http://www.adr.org/cs/groups/lee/documents/document/dgdf/mda0/~edisp/adrstg_004394.pdf.
The parties are entitled to representation by an attorney or other
representative of their choosing. The arbitrator shall have the power to enter
any award that could be entered by a judge of the trial court of the State of
Arizona, and only such power, and shall follow the law. The parties agree to
abide by and perform any award rendered by the arbitrator. Judgment on the award
may be entered in any court having jurisdiction thereof.

16.3 Costs of Arbitration. Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator.

17. Successors.

17.1 Company’s Successors. Any successor to Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of Company’s business and/or assets (a “Successor”) shall
assume the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any Successor becomes bound by the terms of this Agreement by operation
of law.

17.2 Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

18. Notice.

18.1 General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that Company has on file for
Executive. In the case of Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its General Counsel.

18.2 Notice of Termination. Any termination by Company for Cause or by Executive
pursuant to a Resignation for Good Reason shall be communicated by a notice of
termination to the other party hereto given in accordance with Section 18.1 of
this Agreement. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date, consistent with the
requirements of this Agreement. The failure by Executive to include in the
notice any fact or circumstance that contributes to a showing of the existence
of Good Reason shall not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.

 

12



--------------------------------------------------------------------------------

19. Compliance with Section 409A of the Code. The parties intend that this
Agreement (and all payments and other benefits provided under this Agreement) be
exempt from the requirements of Section 409A of the Code and the regulations and
ruling issued thereunder (collectively “Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to such payments, the
parties intend that this Agreement (and such payments and benefits) comply with
the deferral, payout and other limitations and restrictions imposed under
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

19.1 No amount payable pursuant to this Agreement which constitutes a “deferral
of compensation” within the meaning of Section 409A shall be paid unless and
until Executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that Executive is a “specified
employee” within the meaning of Section 409A (determined using the
identification methodology selected by Company from time to time, or if none,
the default methodology) as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Executive’s separation from service shall paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

19.2 Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

19.3 With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

19.4 Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year of the Executive, payment shall be made in the Executive’s
later taxable year.

19.5 Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.
However, Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

20. General Provisions.

20.1 Unfunded Obligation. Any amounts payable to Executive pursuant to this
Agreement are unfunded obligations. Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. Company shall retain at all
times beneficial ownership of any investments, including trust investments,
which Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any account shall not
create or constitute a trust or fiduciary relationship between the Board or
Company and Executive, or otherwise create any vested or beneficial interest in
Executive or Executive’s creditors in any assets of Company.

20.2 No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or benefit contemplated by this Agreement by seeking employment
with a new employer or otherwise, nor shall any such payment or benefit be
reduced by any compensation or benefits that Executive may receive from
employment by another employer.

20.3 Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

20.4 Attorneys’ Fees. In any dispute relating to this Agreement, either party
shall pay its own attorneys’ fees.

20.5 Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

20.6 Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Arizona without giving effect to any conflict of law principles. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the Parties that is not subject to arbitration pursuant to Section 16, the
parties hereby submit to and consent to the jurisdiction of the State of Arizona
and agree that such litigation shall be conducted only in the courts of Maricopa
County, Arizona, or the federal courts of the United States for the District of
Arizona, and no other courts.

20.7 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

20.8 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.

 

14



--------------------------------------------------------------------------------

20.9 Further Assurances. From time to time, at Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by Company to
be necessary or desirable to make effective, in the most expeditious manner
possible, the terms of this Agreement and the Release, and to provide adequate
assurance of Executive’s due performance thereunder.

20.10 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

20.11 Survival. Sections 11 (“No Conflict of Interest”), 12 (“Post-Termination
Non-Competition”), 13 (“Confidentiality and Proprietary Rights”), 14
(“Nonsolicitation”), 15 (“Injunctive Relief’), 16 (“Agreement to Mediate and
Arbitrate”), 20 (“General Provisions”) and 21 (“Entire Agreement”) of this
Agreement shall survive Executive’s employment by Company.

21. Entire Agreement. This Agreement, together with the exhibits attached hereto
or incorporated herein by reference, constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Board. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

22. Reimbursement of Legal Fees. The Company agrees to pay all reasonable legal
fees and related expenses incurred by Executive as a result of entering into
this Employment Agreement.

[Remainder of page intentionally left blank.]

 

15



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

  EXECUTIVE Dated: March 18, 2013  

/s/ Erik Olsson

  Erik Olsson       COMPANY Dated: March 18, 2013   By:  

/s/ Jeff Goble

  Name:   Jeff Goble   Title:   Director

[Signature Page to Executive Employment Agreement]

 

16



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (“Agreement”) is between Erik
Olsson (“Employee”) and Mobile Mini, Inc. (the “Company”) (hereinafter the
“parties”), and is entered into as of             . This Agreement will not
become effective until the expiration of seven (7) days from Employee’s
execution of this Agreement (the “Effective Date”).

WHEREAS, Employee has been employed by Company as its Chief Executive Officer
and is a party to that certain Executive Employment Agreement dated
            , 2013 as amended by and between Company and Employee as then in
effect immediately prior to the Effective Date (the “Employment Agreement”).

WHEREAS, the Employee’s employment with Company was terminated effective as of
            , 20            (the “Termination Date”);

WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and

WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with Company will
terminate upon the following terms:

1. General Release: Employee for himself or herself and on behalf of Employee’s
attorneys, heirs, assigns, successors, executors, and administrators IRREVOCABLY
AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES Company and any
current or former stockholders, directors, parent, subsidiary, affiliated, and
related corporations, firms, associations, partnerships, and entities, and their
successors and assigns, from any and all claims and causes of action whatsoever,
whether known or unknown or whether connected with Employee’s employment by
Company or not, which may have arisen, or which may arise, prior to, or at the
time of, the execution of this Agreement, including, but not limited to, any
claim or cause of action arising out of any contract, express or implied, any
covenant of good faith and fair dealing, express or implied, any tort (whether
intentional or released in this agreement), or under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification (WARN) Act,
the Older Workers Benefit Protection Act, or any other municipal, local, state,
or federal law, common or statutory, but excluding any claims with respect to
the Company’s obligations under the Employment Agreement, any claims relating to
vested benefits under any Company employee benefit plan (including without
limitation any such plan subject to the Employee Retirement Income Security Act
of 1974, as amended) and any claims which Employee cannot release as a matter of
applicable law. Furthermore, neither this Agreement nor the Employment Agreement
shall apply to, modify or in any way supersede obligations arising from any of
(i) the terms of directors and officers insurance or (ii) any indemnification
agreement for the benefit of the Employee as a result of the Employee’s position
as a director or officer of the Company or one of its affiliates.

 

B-1



--------------------------------------------------------------------------------

2. Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of the released
parties based upon any of the claims released in this Agreement.

3. Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, Company agrees to pay Employee the Severance Benefits as defined in
and pursuant to the Employment Agreement (the “Severance Benefits”).

4. Right to Revoke: Employee may revoke this Agreement by notice to Company, in
writing, received within seven (7) days of the date of its execution by Employee
(the “Revocation Period”). Employee agrees that Employee will not receive the
benefits provided by this Agreement if Employee revokes this Agreement. Employee
also acknowledges and agrees that if Company has not received from Employee
notice of Employee’s revocation of this Agreement prior to the expiration of the
Revocation Period, Employee will have forever waived Employee’s right to revoke
this Agreement, and this Agreement shall thereafter be enforceable and have full
force and effect.

5. Acknowledgement: Employee acknowledges and agrees that: (A) except as to any
Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and,
(C) payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.

6. Non-Admissions: Employee acknowledges that by entering into this Agreement,
Company does not admit, and does specifically deny, any violation of any local,
state, or federal law.

7. Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, bankers or financial advisors,
except as such disclosure may be required for accounting or tax reporting
purposes or as otherwise may be required by law.

8. Nondisparagement: Each party agrees that it will not make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices or conduct of the other including, in the case of
Company, its employees, directors and stockholders.

9. Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Employee Innovations and Proprietary Rights Assignment Agreement between
Employee and Company (the “Proprietary Rights Agreement”). Employee acknowledges
and reaffirms Employee’s obligation to continue abide fully and completely with
all post-employment provisions of the Employment Agreement and the Proprietary
Rights Agreement and agrees that nothing in this Agreement shall operate to
excuse or otherwise relieve Employee of such obligations.

 

2



--------------------------------------------------------------------------------

11. Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

12. Entire Agreement: This Agreement, along with the Employment Agreement and
the Proprietary Rights Agreement which are referred to above, constitute the
entire agreement between the Employee and Company, and supersede all prior and
contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.

13. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, except where preempted by
federal law.

14. Statement of Understanding: By executing this Agreement, Employee
acknowledges that (a) Employee has had at least twenty-one (21) or forty-five
(45) days, as applicable in accordance with the Age Discrimination in Employment
Act, as amended, (the “ADEA”) to consider the terms of this Agreement [and any
attachment necessary or desirable in accordance with the ADEA) and has
considered its terms for such a period of time or has knowingly and voluntarily
waived Employee’s right to do so by executing this Agreement and returning it to
Company; (b) Employee has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) Employee has consulted with, or has
had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE

   

MOBILE MINI, INC.

 

   

By:

 

 

Erik Olsson

 

   

Name:

 

Date:

    Title:       Date:  

 

3